230 F.3d 899 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.ABDULLAH SHABAZZ, also known as DANIEL CLINCY, Defendant-Appellant.
No. 99-3948
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 29, 2000Decided October 6, 2000*

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 98 CR 127--J.P. Stadtmueller, Chief Judge.
Before EASTERBROOK, RIPPLE and EVANS, Circuit Judges.
PER CURIAM.


1
Abdullah Shabazz seeks review of the  sentence of supervised release imposed after he  was found to have violated his parole. Because  Mr. Shabazz already has completed that portion of  the supervised release period that was to be  served in a community corrections facility, we  cannot address the legality of such a condition  on his supervised release. For the reasons set  forth in this opinion, however, we hold that the  district court should not have imposed a three-  year term of supervised release. We therefore  remand this case with directions that the court  set the term within the one-year maximum  permitted by statute.


2
* BACKGROUND


3
Abdullah Shabazz entered a plea of guilty to  misprision of felony on July 30, 1999. The  district court imposed a sentence of five years  of probation commencing July 30, 1999. It also  imposed a one-year period of supervised release  as well as a restitution obligation.


4
On October 6, 1999, Mr. Shabazz's probation  officer filed a Petition to Revoke Probation on  the ground that Mr. Shabazz had not complied with  the conditions of probation. Consequently, Mr.  Shabazz was arrested on November 4, 1999, and  appeared with counsel before the district court  the following day. At that hearing, Mr. Shabazz  waived his right to a revocation hearing and  stipulated to the accuracy of five of the six  violations set forth in the Petition to Revoke  Probation and the Revocation Hearing Report. The  district court denied defense counsel's request  to modify the probation pursuant to U.S.S.G. sec.  7B1.3(a)(2). The court then revoked Mr. Shabazz's  probation and sentenced him to six months in  prison and three years of supervised release. As  a condition of this sentence of supervised  release, Mr. Shabazz was ordered to spend 161  days in a community corrections facility. Neither  Mr. Shabazz nor his counsel objected to the  district court's imposition of the 161 days in a  community corrections facility as a condition of  Mr. Shabazz's supervised release, nor did they  object to the three-year period of supervised  release.


5
Mr. Shabazz then filed a timely notice of appeal  on November 12, 1999. Appellate counsel filed a  no-merit brief and motion to withdraw. This court  denied counsel's motion to withdraw and ordered  him to file a brief addressing the issue of  whether the district court was authorized by  statute to require that the defendant reside at a  community corrections facility as a condition of  his supervised release. After the filing of the  new briefs, counsel filed a motion asking that  the court take notice that the sentence of  supervised release for a period of three years  was in excess of the statutory maximum of one  year permitted by 18 U.S.C. sec. 3583(b)(3). The  Government filed a reply that noted its agreement  with the defendant on this latter point. We  directed that the motion and the Government's  reply be treated as supplemental briefs.

II
DISCUSSION
1.

6
Mr. Shabazz has argued to this court that the  district court erred in imposing, as a condition  of supervised release, that he serve the first  161 days of his period of supervised release in a  community corrections facility. Mr. Shabazz  contends that this condition is not permitted by  the terms of 18 U.S.C. sec. 3583(d). At oral  argument, however, counsel informed us that Mr.  Shabazz already had completed that period of his  supervised release that was to be served in a  community corrections facility. Moreover, counsel  was aware of no collateral consequences that  still might burden Mr. Shabazz because of the  imposition of that condition. Nor is it likely  that Mr. Shabazz will find himself in this  situation again and that the matter necessarily  would evade review. See Weinstein v. Bradford,  423 U.S. 147, 149 (1975). With respect to Mr.  Shabazz's present sentence, there is no  possibility of such repetition. It is a matter of  pure speculation as to whether Mr. Shabazz will  ever again find himself under such a sentence and  in circumstances in which review will not be  possible. See Preiser v. Newkirk, 422 U.S. 395,  403 (1975). Under these circumstances, Mr.  Shabazz's argument is moot and cannot be  addressed by this court.

2.

7
The parties are in agreement that the district  court erred in sentencing Mr. Shabazz to a period  of supervised release of three years. Although  this matter was not raised before the district  court, we can address it as a matter of plain  error. See United States v. Hall, 212 F.3d 1016,  1022 (7th Cir. 2000) (noting that challenges  raised for the first time on appeal are waived  and, therefore, reviewed only for plain error);  see also United States v. Bauer, 129 F.3d 962,  964 (7th Cir. 1997) (holding that under the plain  error standard, this court will only reverse a  district court if the error at issue is "palpably  wrong" and likely would have resulted in a  different sentence) (internal quotations  omitted).


8
We agree with the assessment of the parties.  Misprision of felony is punishable by a term of  imprisonment not to exceed three years. See 18  U.S.C. sec. 4. A person found guilty of an  offense punishable by a term of imprisonment of  not more than three years is guilty of a Class E  felony. See 18 U.S.C. sec. 3581(b)(5). The term  of supervised release for a Class E felony is not  more than one year. See 18 U.S.C. sec.  3583(b)(3). Accordingly, we must vacate the  sentence imposed by the district court and remand  the case to the district court with the direction  that it impose a sentence of supervised release  that does not exceed the statutory maximum of one  year. See 18 U.S.C. sec. 3583(b)(3).


9
At oral argument, counsel represented to the  court that Mr. Shabazz soon will have fulfilled  the maximum period of supervised release  allowable under the statute. We therefore trust  that the district court will attend to this  matter as soon as its other obligations permit  and make the adjustment required by this opinion.

Conclusion

10
The sentence imposed by the district court is  vacated, and the case is remanded. The district  court is directed to correct the sentence of  supervised release so that it does not exceed the  statutory maximum of one year. The mandate of  this court shall issue immediately.

IT IS SO ORDERED


Notes:


*
 This opinion was released initially in typescript  form.